GIBBONS, Circuit Judge,
concurring:
I join in the judgment of the court. I write separately, however, to disassociate myself from any approving reference to the analysis made by the court which decided Fulton v. Plumbers and Steamfitters, 695 F.2d 402 (9th Cir.1982). The district court, relying on Fulton, concluded that employees of the target of a secondary boycott could never have standing to sue under section 303 of the Labor Management Relations Act, 29 U.S.C. § 187 (1982), even if those employees could show an injury, separate from that of their employer, proximately caused by the violation. The Fulton court reasoned that the standing doctrines developed under section 4 of the Clayton Act, 15 U.S.C. § 15 (1982), should apply under the similarly-worded section 303, and that standing should be afforded only when the plaintiff is a member of a class for whose especial benefit the statute was enacted. It suggested that the secondary boycott provisions of the Labor Management Relations Act were enacted solely for the protection of farmers and small businesses, not of their employees.
The Fulton approach to section 303 standing is entirely too mechanical. It is, moreover, inconsistent with the third circuit caselaw interpreting section 4 of the Clayton Act. See International Association of Heat & Frost Insulators and Asbestos Workers v. United Contractors Association, 483 F.2d 384, 397-98 (3d Cir. 1973) (Union members who can prove injury separate from that of their employer may recover under Clayton Act), amended, 494 F.2d 1353 (3d Cir.1974); Bravman v. Bassett Furniture Industries, 552 F.2d 90, 99 (3d Cir.1977) (manufacturer’s sales representative may seek Clayton Act recovery on account of restraints in distribution). Permitting employees to recover for illegal secondary activity if they can prove lost wages proximately caused by that activity involves no problem of duplicate recovery. Their employer obviously will not be permitted to recover wages which it did not pay, and the employees will not be permitted to recover profits lost by the employer. Compare, e.g., Illinois Brick Co. v. Illinois, 431 U.S. 720, 97 S.Ct. 2061, 52 L.Ed.2d 707 (1977) (limiting Clayton Act standing to direct purchasers, not ultimate consumers, to avoid problems of duplicate recovery). Moreover there can be instances, and this is one, where the activity complained of will not proximately cause any injury to an employer. In such a situation the employees may be the victims with the largest incentive to sue to vindicate the policies of the statute.
I agree, however, that in this case the complaint fails to state a claim upon which relief can be granted under section 303. That is so because, as Judge Seitz points out, the injury complained of was not proxi*58mately caused by the allegedly illegal secondary activity. Under both section 303 of the Labor Management Relations Act and section 4 of the Clayton Act, a plaintiff seeking money damages must satisfy traditional tort law standards of proof of injury. See Associated General Contractors v. California State Council of Carpenters, 459 U.S. 519, 529-35, 103 S.Ct. 897, 904-07, 74 L.Ed.2d 723 (1983). It does not advance the inquiry to couch proximate cause analysis in terms of standing. Indeed that slippery term is frequently used as a means of stating a result while refraining from making the analysis required to justify it.